February 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 DREVER WATERSTONE, L.P. AND
           CONCIERGE ASSET MANAGEMENT, LLC, Appellants

NO. 14-12-00130-CV                          V.

                       JACQUELINE RHODES, Appellee
                     ________________________________

      This cause, an appeal from the default judgment in favor of appellee,
Jacqueline Rhodes, signed October 24, 2011, and rendered final by the nonsuit
order signed January 24, 2012, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

       We further order that all costs incurred by reason of this appeal be paid
jointly and severally by appellants, Drever Waterstone, L.P. and Concierge Asset
Management, LLC.

      We further order this decision certified below for observance.